Title: To George Washington from Thomas Johnson, 16 January 1793
From: Johnson, Thomas
To: Washington, George



sir.
Frederick [Md.] 16 January 1793.

This incloses a Resignation of my Commission of Judge: it would have better suited with my Inclination and my Ideas of propriety to have held it till after the next supreme Court but I am not very well and a Journey now to Philadelphia would be at least disagreeable.
On my first reading the Judiciary Act it appeared to me rather an Essay and I had no Doubt but that there would have been an Alteration as soon as the Attention of Congress could be again drawn to the Subject: The Experience we have had of the little that has been or could be done under the present System though excessively fatiguing to the Judges would I thought have insured their Discharge from Circuit Duty—I am not conscious of being greedy of the Profits of Office and would voluntarily have given up part of the Salary as I believe all my Brethren would have done But I am informed the Judges of the supreme Court are still to go the Circuits with an Increase of power to one eventually.
I have not Self consequence enough to blame others for not thinking as I do or to wish Arrangements for my Accomodation

I have measured Things however and find the Office and the Man do not fit—I cannot resolve to spend six Months in the Year of the few I may have left from my Family, on Roads at Taverns chiefly and often in Situations where the most moderate Desires are disappointed: My Time of Life Temper and other Circumstances forbid it.
I am truly sensible to the good Opinion and Confidence you have so often shewn towards me—and with best wishes and Sentiments of perfect Esteem I remain sir most respectfully Your obedt Servant.

Th. Johnson

